   8:17-cv-00280-JFB-CRZ Doc # 81 Filed: 10/11/18 Page 1 of 2 - Page ID # 297



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA

 BRIENNE SPLITTGERBER,
                                                                   Case No. 8:17-cv-280
          Plaintiff,

    v.                                                  DEFENDANT DAVID SANKEY’S
                                                      MOTION FOR SUMMARY JUDGMENT
 THE STATE OF NEBRASKA, THE
 NEBRASKA STATE PATROL, DR.
 STEPHEN HAUDRICH, an individual,
 BRADLEY RICE, an individual, DAVID
 SANKEY, an individual, JOHN AND
 JANE DOES, individuals

          Defendants.


         COMES NOW Defendant David Sankey (hereinafter “Sankey”), in his individual

capacity, and moves for summary judgment on Plaintiff’s sole remaining claim against Sankey,

Plaintiff’s Second Claim for Relief – Title 42 U.S.C.A. § 1983 – Denial of Equal Protection,

under Fed. R. Civ. P. 56 and NECivR 56.1.

         Sankey asserts that there is no genuine issue as to any material fact and that he is entitled

to qualified immunity and judgment as a matter of law. Sankey seeks an Order from this Court

dismissing Plaintiff’s Complaint against Sankey with prejudice.

         Submitted October 12, 2018.

                                                       DAVID SANKEY, in his individual
                                                       capacity,

                                               BY:     DOUGLAS J. PETERSON, #18146
                                                       Attorney General

                                               BY:     s/Jessica M. Forch______
                                                       Jessica M. Forch, #24912
                                                       Assistant Attorneys General


                                                  1
   8:17-cv-00280-JFB-CRZ Doc # 81 Filed: 10/11/18 Page 2 of 2 - Page ID # 298




                                                   2115 State Capitol
                                                   Lincoln, NE 68509
                                                   Tel: (402) 471-1845
                                                   jessica.forch@nebraska.gov

                                                   Attorneys for Defendants State of
                                                   Nebraska, Nebraska State Patrol, and
                                                   David Sankey.



                             CERTIFICATE OF SERVICE

       I hereby certify that on October 12, 2018, I electronically filed the foregoing with the

Clerk of the Court using the CM/ECF system, which will send notice to Plaintiff’s attorney

of record.


                                                          s/Jessica M. Forch______
                                                          Jessica M. Forch, #24912
                                                          Assistant Attorney General




                                              2
